Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement filed 10/05/2020 and 10/29/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 40 is not understood: The method of claim 37, wherein the first sloped ramped surfaces are sloped equal and opposite the second sloped ramped surfaces.
Sloped ramped surfaces lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 37-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al (2004/0153156) in view of Gordon et al (8,257,440). Evidenced by Biedermann et al (6,176,882).


    PNG
    media_image1.png
    300
    527
    media_image1.png
    Greyscale

an upper body portion 91 having a first upper body end and a second upper body end opposite the first upper body end, wherein the first upper body end defines a first upper body surface (articulates with 96) and the second upper body end defines a second upper body surface (articulates with 96), and wherein the upper body portion defines first and second upper guide members 94;
 a lower body portion 91 having a first lower body end and a second lower body end opposite the first lower body end, wherein the first lower body end defines a first lower body surface (articulates with 96), and the second lower body end defines a second lower body surface (articulates 96), and wherein the lower body portion defines first and second lower guide members 94;

a second wedge member opposite the first wedge member in the select direction, wherein the second wedge member defines second ramp surfaces 96 sloped opposite the first ramp surfaces, and wherein the second wedge member defines respective upper and lower guide members (projections received in groove 94); and after the positioning step, causing the first and second wedge members to travel toward each other.
The following is self-evident: wherein the causing step forces 1) the first ramp surfaces against the first upper body surface and the first lower body surface, and 2) the second ramp surfaces against the second upper body surface and the second lower body surface, thereby increasing a distance between the upper and lower body portions and expanding the intervertebral implant, wherein the causing step further causes 1) the upper guide member of the first wedge and the first upper guide member to translate upon each other, 2) the lower guide member of the first wedge and the first lower guide member to translate upon each other, 3) the upper guide member of the second wedge and the second upper guide member to translate upon each other, and 4) the lower guide member of the second wedge and the second lower guide member to translate upon each other.  
However, Cohen et al fails to specifically teach the posterior approach is a transforaminal approach (TLIP).

It would have been obvious to one having ordinary skill in the art to have tried the TLIF approach (transforaminal approach) as taught by Gorden et al for the posterior approach of Gordon et al because the TLIF approach greatly reduces the amount of surgical muscle dissection and minimizes the nerve manipulation required to access the disc space.
Additionally, Cohen et al fails to teach, “wherein during the causing step, the first upper body end and the first lower body end separate at a first rate, and the second upper body end and the second lower body end separate at a second rate different than the first rate.”
Using different thread pitches: It is known in the expandable intervertebral implant art that the causing step can include having the first and second wedge members travel toward each other at different rates by using opposite and different thread pitches on the guide member (spindle 15 of Biedermann et al). The examiner provides Biedermann et al, figure 10, column 5, lines 38-50 as evidence.

    PNG
    media_image2.png
    327
    301
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have used different pitch threads on either end of the guide member (screw 93 of Cohen et al) such that the first and wedge member and second wedge member travel towards either other at different rates causing the first upper body end and the first lower body end separate at a first rate, and the second upper body end and the second lower body end separate at a second rate different than the first rate to correct the angle between two vertebral bodies. Any mechanical adjustment to the implant to incorporate the different pitch threads for operation would have been obvious to one having ordinary skill in the art.
Claims 39, 40 are addressed above.
Claim 40, wherein the first sloped ramped surfaces are sloped equal and opposite the second sloped ramped surfaces. Both Cohen et al and Biedermann et al teach this limitation. Any mechanical adjustment to the implant to incorporate the 
Claim 41, see figure 10 above showing the resulting wedged shape.
Claim 42 is inherent: wherein the upper body portion defines an upper vertebral-facing surface, the lower body portion defines a lower vertebral-facing surface. 
Claim 43, the upper and lower body portions comprise vertebral engaging projections interpreted as the threads shown in figure 14A of Cohen et al.
Claim 44, see figure 10 above showing a resulting wedged shape fulling: wherein when the implant is expanded, the upper vertebral-facing surface at the first upper body end and the lower vertebral-facing surface at the first lower body end define a first height, and the upper vertebral-facing surface at the second upper body end and the lower vertebral-facing surface at the second lower body end define a second height that is different than the first height. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774